UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D (Rule 13d-1 and Rule 13d-2) Amendment No.1 Under the Securities Exchange Act of 1934 China XD Plastics Company Limited (Name of Issuer) Common Stock, par value $0.0001 (Title of Class of Securities) 16948F107 (CUSIP Number) Marco Chung Morgan Stanley Level 46, International Commerce Centre 1 Austin Road West, Kowloon Hong Kong +(852) 2848-5200 with a copy to: John E.Lange, Esq. Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas New York, New York 10019-6064 (212) 373-3000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 16, 2017 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of Rule13d-1(e), 13d-1(f) or 13d-1(g), check the following box[]. Note: Schedules filed in paper format shall include a signed original and five copies of the Schedule including all exhibits.See Section 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 16948F107 SC 13D Page 2 1 NAME OF REPORTING PERSONS MORGAN STANLEY 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☒ (b) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ☒ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 16,004,101* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 16,004,101* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 16,004,101* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ☒ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.41%** 14 TYPE OF REPORTING PERSON HC, CO * Excludes 33,510,131 shares of Common Stock beneficially owned by Mr. Han and XD. Engineering Plastics Company Limited. ** Percentage calculated based on 65,556,541 shares of Common Stock outstanding on an as-converted basis as of November 4, 2016, as set forth in the Issuer’s Form 10-Q for the three months ended September 30, 2016. CUSIP No. 16948F107 SC 13D Page 3 1 NAME OF REPORTING PERSONS MS HOLDINGS INCORPORATED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☒ (b) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ☒ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 16,000,000* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 16,000,000* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 16,000,000* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ☒ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.41%** 14 TYPE OF REPORTING PERSON HC, CO *Excludes 33,510,131 shares of Common Stock beneficially owned by Mr. Han and XD. Engineering Plastics Company Limited. ** Percentage calculated based on 65,556,541 shares of Common Stock outstanding on an as-converted basis as of November 4, 2016, as set forth in the Issuer’s Form 10-Q for the three months ended September 30, 2016. CUSIP No. 16948F107 SC 13D Page 4 1 NAME OF REPORTING PERSONS MORGAN STANLEY PRIVATE EQUITY ASIA III, INC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☒ (b) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ☒ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 16,000,000* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 16,000,000* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 16,000,000* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ☒ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.41%** 14 TYPE OF REPORTING PERSON HC, CO * Excludes 33,510,131 shares of Common Stock beneficially owned by Mr. Han and XD. Engineering Plastics Company Limited. ** Percentage calculated based on 65,556,541 shares of Common Stock outstanding on an as-converted basis as of November 4, 2016, as set forth in the Issuer’s Form 10-Q for the three months ended September 30, 2016. CUSIP No. 16948F107 SC 13D Page 5 1 NAME OF REPORTING PERSONS MORGAN STANLEY PRIVATE EQUITY ASIA III, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☒ (b) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ☒ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 16,000,000* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 16,000,000* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 16,000,000* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ☒ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.41%** 14 TYPE OF REPORTING PERSON OO *Excludes 33,510,131 shares of Common Stock beneficially owned by Mr. Han and XD. Engineering Plastics Company Limited. ** Percentage calculated based on 65,556,541 shares of Common Stock outstanding on an as-converted basis as of November 4, 2016, as set forth in the Issuer’s Form 10-Q for the three months ended September 30, 2016. CUSIP No. 16948F107 SC 13D Page 6 1 NAME OF REPORTING PERSONS NORTH HAVEN PRIVATE EQUITY ASIA III, L.P. (F/K/A MORGAN STANLEY PRIVATE EQUITY ASIA III, L.P.) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☒ (b) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ☒ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 16,000,000* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 16,000,000* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 16,000,000* ☒ 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.41%** 14 TYPE OF REPORTING PERSON PN *Excludes 33,510,131 shares of Common Stock beneficially owned by Mr. Han and XD. Engineering Plastics Company Limited. ** Percentage calculated based on 65,556,541 shares of Common Stock outstanding on an as-converted basis as of November 4, 2016, as set forth in the Issuer’s Form 10-Q for the three months ended September 30, 2016. CUSIP No. 16948F107 SC 13D Page 7 1 NAME OF REPORTING PERSONS MORGAN STANLEY PRIVATE EQUITY ASIA EMPLOYEE INVESTORS III, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☒ (b) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ☒ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 16,000,000* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 16,000,000* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 16,000,000* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ☒ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.41%** 14 TYPE OF REPORTING PERSON PN *Excludes 33,510,131 shares of Common Stock beneficially owned by Mr. Han and XD. Engineering Plastics Company Limited. ** Percentage calculated based on 65,556,541 shares of Common Stock outstanding on an as-converted basis as of November 4, 2016, as set forth in the Issuer’s Form 10-Q for the three months ended September 30, 2016. CUSIP No. 16948F107 SC 13D Page 8 1 NAME OF REPORTING PERSONS MORGAN STANLEY PRIVATE EQUITY ASIA III HOLDINGS (CAYMAN) LTD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☒ (b) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ☒ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 16,000,000* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 16,000,000* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ☒ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.41%** 14 TYPE OF REPORTING PERSON OO *Excludes 33,510,131 shares of Common Stock beneficially owned by Mr. Han and XD. Engineering Plastics Company Limited. ** Percentage calculated based on 65,556,541 shares of Common Stock outstanding on an as-converted basis as of November 4, 2016, as set forth in the Issuer’s Form 10-Q for the three months ended September 30, 2016. CUSIP No. 16948F107 SC 13D Page 9 1 NAME OF REPORTING PERSONS MSPEAMODIFIED PLASTICSHOLDING LIMITED 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☒ (b) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ☒ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 16,000,000* 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 16,000,000* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 16,000,000* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ☒ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.41%** 14 TYPE OF REPORTING PERSON OO * Excludes 33,510,131 shares of Common Stock beneficially owned by Mr. Han and XD. Engineering Plastics Company Limited. ** Percentage calculated based on 65,556,541 shares of Common Stock outstanding on an as-converted basis as of November 4, 2016, as set forth in the Issuer’s Form 10-Q for the three months ended September 30, 2016. CUSIP No. 16948F107 SC 13D Page10 TABLE OF CONTENTS Introductory note Item 2. Identity and Background Item 3. Source and Amount of Funds or Other Consideration Item 4. Purpose of Transaction Item 5. Interest in Securities of the Issuer Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Item 7. Material to be Filed as Exhibits SCHEDULES A B SIGNATURES EXHIBIT INDEX EX−99.7 EX−99.8 EX−99.9 CUSIP No. 16948F107 SC 13D Page11 SCHEDULE 13D INTRODUCTORY NOTE. The following constitutes Amendment No. 1 (the “Amendment”) to the Original Schedule 13D filed by the undersigned with the SEC on September 30, 2011 (the “Original Schedule 13D”) relating to the common stock, par value $0.0001 per share (the “Common Stock”) of China XD Plastics Company Limited, a Nevada corporation (the “Issuer”). This Amendment amends, and, with respect to certain information set forth herein, supersedes the Original Schedule 13D. Unless otherwise stated herein, the Original Schedule 13D remains in full force and effect. Terms used therein and not defined herein have the meanings ascribed thereto in the Original Schedule 13D. Item 2.
